In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00086-CV
        ______________________________


        JOHNNY M. STAFFORD, Appellant

                          V.

       GARY SHAVERS, ET AL., Appellees




   On Appeal from the County Court at Law No. 2
               Gregg County, Texas
        Trial Court No. 2011-0742-CCL2




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       Johnny M. Stafford, appellant, filed his notice of appeal August 11, 2011.

       The contest to Stafford’s affidavit of indigence was sustained by the trial court, and no

appeal was taken from that ruling. Therefore, Stafford is responsible for payment of the clerk’s

record, reporter’s record, and filing fee. See TEX. R. APP. P. app. C (B)(1); 20.1.

       The clerk’s record was due on September 9, 2011. There is no information to indicate

Stafford has made efforts to have the clerk’s record filed with this Court. Further, Stafford has

not paid the filing fee. On October 12, 2011, we contacted Stafford by letter, giving him an

opportunity to cure the various defects, and warning him that if we did not receive an adequate

response within ten days, this appeal would be subject to dismissal for want of prosecution. See

TEX. R. APP. P. 42.3(b), (c).

       We have received no communication from Stafford. Pursuant to TEX. R. APP. P. 42.3(b),

we dismiss this appeal for want of prosecution.




                                             Jack Carter
                                             Justice

Date Submitted:        November 14, 2011
Date Decided:          November 15, 2011




                                                  2